Case
 Case1:19-mj-00071-MU
      1:19-mj-00071-MU *SEALED*
                       Document 1-1
                                 Document
                                    Filed 03/20/19
                                           1 *SEALED*
                                                   Page 1
                                                        Filed
                                                          of 503/20/19
                                                                PageID Page
                                                                       #: <pageID>
                                                                             1 of 5
                                   PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

  IN RE: TAX RETURNS AND                                *
  RETURN INFORMATION                                    *
                                                        *          19-mj-71
                                                            MJ NO. _____________________
        GRAND JURY INVESTIGATION                        *
                                                        *   TO BE FILED EX PARTE AND
                                                        *   UNDER SEAL


        UNITED STATES’ APPLICATION FOR EX PARTE ORDER TO DISCLOSE
               STATE TAX RETURNS AND RETURN INFORMATION

         Comes now the United States of America, by and through Richard W. Moore, the United

  States Attorney for the Southern District of Alabama, and pursuant to Alabama Code § 40-2A-

  10(a), applies to the Court for an ex parte order directing the Alabama Department of Revenue to

  disclose to the applicant and others hereinafter named tax returns, return information, and other

  tax financial information regarding the following persons and entities:

         Name:
         SSN:

         Name:
         EIN:


  for the taxable periods of 2015, 2016, 2017, and 2018.

         In support of its application, applicant alleges and states the following:

                       (U.S. citizen) owns and operates                                         In

  addition,              is the incorporator or president of

         and




                                                   1
Case
 Case1:19-mj-00071-MU
      1:19-mj-00071-MU *SEALED*
                       Document 1-1
                                 Document
                                    Filed 03/20/19
                                           1 *SEALED*
                                                   Page 2
                                                        Filed
                                                          of 503/20/19
                                                                PageID Page
                                                                       #: <pageID>
                                                                             2 of 5
                                   PageID #: 2



            There is reasonable cause to believe, based upon information deemed to be reliable

  gathered during an ongoing criminal investigation, that         is using                   to launder

  proceeds        knows are connected to a human sex trafficking and prostitution ring.

            Title 18, United States Code, Section 1956(a)(1)(A)(i) prohibits promotional money

  laundering. To be convicted of this offense, the United States must prove the following elements

  beyond a reasonable doubt:

            (1)     The defendant conducted or attempted to conduct a financial transaction;

            (2)     The defendant knew the property involved in the transaction represented the
                    proceeds of unlawful activity;

            (3)     The property involved was in fact the proceeds of a specified unlawful
                    activity; and

            (4)     The defendant conducted the financial transaction with the intent to promote
                    the carrying on of the specified unlawful activity.

  See United States v. Frazier, 605 F.3d 1271, 1281 (11th Cir. 2010). Section 1956(c)(7) lists the

  specified, including “trafficking in persons, selling or buying of children, sexual exploitation of

  children, or transporting, recruiting, or harboring a person, including a child, for commercial sex

  acts.” 18 U.S.C. § 1956(c)(7)(B)(vii).

            Based on information learned during an ongoing FBI investigation, there is reason to

  believe          is using                    to launder the proceeds of a criminal commercial sex

  enterprise. The following is a summary of this on-going investigation:




                                                     2
Case
 Case1:19-mj-00071-MU
      1:19-mj-00071-MU *SEALED*
                       Document 1-1
                                 Document
                                    Filed 03/20/19
                                           1 *SEALED*
                                                   Page 3
                                                        Filed
                                                          of 503/20/19
                                                                PageID Page
                                                                       #: <pageID>
                                                                             3 of 5
                                   PageID #: 3



          Publicly available data on Google and other travel-related websites suggests that the

         is a known location for prostitution. Based on a preliminary financial review,

  appears to operate primarily as a cash business which is unusual for a motel. Investigators used an

  undercover agent to contact a commercial sex worker and request an in-person meeting. This

  subject suggested the               as the location for their meeting. Upon meeting, the undercover

  agent was instructed by the subject to go inside and rent a room. When the agent complied, the

              employee asked “for an hour?” indicating that it is the normal course of business to

  rent rooms in this fashion. Furthermore, based on the subject’s familiarity with the

  policies it is reasonable to assume that commercial sex workers could be familiar to

  employees who continue to rent hourly rooms to the same patrons multiple times. The undercover

  agent also noted that the room featured complementary pornography on the television which is

  unusual for a            In 2017,           spent approximately $23,000 on the installation of new

  televisions and a satellite system in the        which are used to provide this free pornography. Use

  of a pole cam to observe the                revealed an unusually high amount of customer traffic; far

  above the motel’s capacity for overnight guests. The number of unique vehicles visiting the

         each day suggests that the majority of customers are renting rooms by the hour. A review

  of banking records for                                  shows the following examples of

  reinvesting proceeds from these hourly customers into the motel.

      1. $16,274.35 on 05/22/2017 to purchase new televisions for the             rooms (Check #1779)

      2. $4,585.25 06/01/2017 for an upgrade to the               cable system (Check #1790)

      3. $2,434.50 on 07/12/2017 for installation of DirectTV (Check #1811)

      4. $11,233.00 on 10/19/2017 for roof repairs (Check #1873 and #1874)


                                                      3
Case
 Case1:19-mj-00071-MU
      1:19-mj-00071-MU *SEALED*
                       Document 1-1
                                 Document
                                    Filed 03/20/19
                                           1 *SEALED*
                                                   Page 4
                                                        Filed
                                                          of 503/20/19
                                                                PageID Page
                                                                       #: <pageID>
                                                                             4 of 5
                                   PageID #: 4



      There is reasonable cause to believe that the above-described returns and return information

  may be relevant to a matter relating to the possible violations of said criminal statute. The tax

  information may assist agents in learning the source of the cash, other co-conspirators and if

  taxable income is being reported or being fraudulently reported.

          The returns and return information are sought exclusively for use in a federal criminal

  investigation or proceeding concerning such act.

          The information sought to be disclosed cannot reasonably be obtained, under the

  circumstances, from another source.

          The United States also requests the Court to order the Alabama Department of Revenue to

  certify, where returns and return information described above have not been filed or are not on file

  with the Alabama Department of Revenue, that no such returns and return information have been

  filed or are on file.

          The United States also requests the Court to order the Alabama Department of Revenue to

  also provide any and all income information and records for the above subjects, independent of

  whether or not a return was filed, for each year up to and including income information the

  Alabama Department of Revenue has on file for the current year. As such, the United States

  requests a certification from the Alabama Department of Revenue of the income information it has

  for each year regarding the subjects, independent from the tax return information.

          The United States also requests the Court to order the Alabama Department of Revenue to

  disclose such returns and return information described above as come into the possession of the

  Alabama Department of Revenue subsequent to the date of this Order, but for not longer than 90

  (ninety) days thereafter.


                                                   4
Case
 Case1:19-mj-00071-MU
      1:19-mj-00071-MU *SEALED*
                       Document 1-1
                                 Document
                                    Filed 03/20/19
                                           1 *SEALED*
                                                   Page 5
                                                        Filed
                                                          of 503/20/19
                                                                PageID Page
                                                                       #: <pageID>
                                                                             5 of 5
                                   PageID #: 5



         Applicant further alleges and states that she, Special Agent Carolyn Middleton of the FBI

  in Mobile, is personally and directly engaged in investigating this case. The information sought

  herein is solely for our use for that purpose. No disclosure will be made to any other person except

  in accordance with the provisions of applicable law.

         Applicant states that the subjects of this Application are the subject of a pending

  investigation in this District. Publication of the Application and Order would compromise that

  investigation, and the failure to seal the Application and Order would result in the public disclosure

  of confidential information relating to the identified taxpayer.

         Therefore, applicant prays that this Court enter an order, ex parte and under seal, on this

  application granting disclosure by the Alabama Department of Revenue of the returns and return

  information specified in this application. Applicant further requests that this application, and any

  order resulting therefrom, be sealed pending further order of the Court.



                                                 Respectfully submitted,

                                                 RICHARD W. MOORE
                                                 UNITED STATES ATTORNEY


                                                 By: Christopher J. Bodnar______
                                                 Christopher J. Bodnar
                                                 Assistant United States Attorney
                                                 United States Attorney’s Office
                                                 63 South Royal Street, Suite 600
                                                 Mobile, Alabama 36602
                                                 Telephone: (251) 415-7188




                                                    5
